DETAILED ACTION
Claims 1-6, 8-19, and 21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: the orchestration engine for deploying” in claim 19.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the associated resources" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is a media/product type claim having similar limitations as claim 1 above. Therefore it is rejected under the same rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ciano et al. (US PGPUB US 2013/0074068 A1) in view of Burckart et al. (US Patent No. 8,799,477 B2), in further view of Schmitt et al. (US 2019/0334909 A1).

Regarding claim 1, Ciano teaches the invention substantially as claimed including a method for deploying workloads in a heterogeneous computing environment having a plurality of hosts of a plurality of different types and/or a plurality of monitors of a plurality of different types (¶ [0006]: a virtual server image to be deployable on different types of hypervisors; ¶ [0021]: There may be a plurality of instantiations of a virtual image template on one or more physical machines on one or more hypervisors), the method comprising: 
selecting a master image for deployment of a workload, wherein a plurality of subimages are associated with the master image (¶ [0035] the generating of the virtual image and the set of configuration parameters may be based on using a virtual image template developer. Such virtual image template developer may be a graphical development tool to be used by a programmer or administrator when defining a virtual image template (i.e., master image), its further software components, and its points of variability. The components may comprise an operating system and one or more software applications running on top of the operating system; Fig. 4, ¶ [0050]: a virtual image template may be instantiated in a plurality of and the plurality of subimages correspond to at least two of the plurality of different types of hosts and/or the plurality of different types of monitors such that the master image is usable to deploy the workload on at least one of the plurality of hosts (¶ [0006]: a virtual server image to be deployable on different types of hypervisors; Fig. 4, ¶ [0050]; ¶ [0060]: In FIG. 4 shows a block diagram of how a virtual image template may be instantiated in a plurality of virtual sub-images… As a result, starting from one virtual image template, different virtual images 406, 408, 410 may be deployed. Virtual image 1, 406, may for example have a host name A.X.Y.Z running a database application and an LDAP directory. Virtual image 2, 408, may have a host name B.X.Y.Z running as application, a web application server, and an http-server. A third virtual image, virtual image 3, 410, may have as host name the name C.X.Y.Z running a web application service node agent and a first web application. Another virtual image (not shown) may have the host name C.X.Y.Z running again a web application service node agent together with a second web application.); 
determining a first host on which to deploy the workload using the master image (¶ [0060]: In FIG. 4 shows a block diagram of how a virtual image template may be instantiated in a plurality of virtual sub-images… As a result, starting from one virtual image template, different virtual images 406, 408, 410 may be deployed. Virtual image 1, 406, may for example have a host name A.X.Y.Z running a database application and an LDAP directory.); and 
cloning the associated resources to the first host to initiate the workload thereon (¶ [0027]: the virtual image may be a single image with a capacity to be cloned logically by a setup launch-pad that may connect cloned instances to a hypervisor. In each of the cloned instances, different activated or deactivated--i.e., de-installed--run-time components may be present. They all may have been included in the original virtual image template; ¶ [0031]: the generating of the 
	
While Ciano teaches deployment of sub-images in different types of hypervisors and different hosts as cited. Ciano does not expressly teach determining a first monitor of the first host to manage the workload; 
determining a first monitor type of the first monitor; 
determining, by an orchestration engine and based on the first monitor type, a first subimage of the plurality of subimages that supports the first monitor;
wherein the plurality of different types is a plurality of different kernel types.

However Schmitt teaches wherein the plurality of different types is a plurality of different kernel types ([0126]: A template may comprise a base image. The base image may comprise a base operating system file system. The base operating system may be read only. The base image may also comprise basic tools of the operating system independent of what is being run. The base image may include base directories and operating system tools. The template may comprise a kernel. The kernel or a plurality of kernels may include an initrd or a plurality of kernels configured for different hardware types and resource types. Images may be derived from the templates ad loaded to one or more resources or deployed. A loaded image may also comprise boot files such as the kernels or initrd's of a corresponding template; [0098], [0124], [0168]).


While Ciano teaches deployment of sub-images in different types of hypervisors as cited in at least ¶ [0006]. Ciano and Schmitt do not expressly teach determining a first monitor of the first host to manage the workload; 
determining a first monitor type of the first monitor; 
determining, by an orchestration engine and based on the first monitor type, a first subimage of the plurality of subimages that supports the first monitor;
wherein the plurality of different types is a plurality of different kernel types.

However, Burckart teaches a hypervisor selection for hosting a virtual machine image. Burckart also teaches determining a first monitor of the first host to manage the workload (Col. 3, lines 60-65: hypervisor selection logic 130 using introspection 140 can analyze the annotations 150 of the archive 190 to identify the different application components of the application 170 and also the container version of the container 160. Thereafter, the hypervisor selection logic 130 can select one of the hypervisors 180 in the distributed computing system 120); 
determining a first monitor type of the first monitor (Col. 3, lines 64-67: Thereafter, the hypervisor selection logic 130 can select one of the hypervisors 180 in the distributed ; 
determining, by an orchestration engine and based on the first monitor type, a first subimage of the plurality of subimages that supports the first monitor (Col. 2, lines 35-65: As such, determining characteristics of the application includes introspecting the archive of the application to retrieve meta-data indicating at least one of a manifest of applications in the archive, a set of artifacts to be generated by script within the applications, and a container version used to create the applications. In another aspect of the embodiment, identifying a hypervisor hosting a different VM image with an application having in common at least a portion of the determined characteristics includes creating a profile from the characteristics of the application, and identifying a hypervisor hosting a different VM image with a profile mapped to the created profile. Col. 3, lines 53-67: As shown in FIG. 1, an application 170 can be created and packaged into an archive 190. Different annotations 150 can be provided in the archive 190 to indicate not only a manifest of the components of the application 170, but also to indicate a container version of a container 160 used to create the application 170. The archive 190 can be provided to broker 110 configured to deploy the application 170 to a hypervisor 180 in a node of a distributed computing system 120, for example a cloud computing cluster. To that end, hypervisor selection logic 130 using introspection 140 can analyze the annotations 150 of the archive 190 to identify the different application components of the application 170 and also the container version of the container 160. Thereafter, the hypervisor selection logic 130 can select one of the hypervisors 180 in the distributed computing system 120 already hosting a similar profile of applications and supporting the container version of the container 160.).



Regarding claim 2, Ciano teaches wherein the workload is a virtual machine (¶ [0002]: On top of a hypervisor, one or more virtual machines may be deployed).

Regarding claim 3, Burckart teaches wherein the workload is a container (Col. 3, lines 60-65: Thereafter, the hypervisor selection logic 130 can select one of the hypervisors 180 in the distributed computing system 120 already hosting a similar profile of applications and supporting the container version of the container 160).

Regarding claim 4, Ciano teaches further comprising determining which of the plurality of hosts the master image supports (¶ [0060]: In FIG. 4 shows a block diagram of how a virtual image template may be instantiated in a plurality of virtual sub-images… At deployment time, an enhanced launch-pad 404 may be used to perform the process "virtual image template deployment" as described in the context of FIG. 3. As a result, starting from one virtual image template, different virtual images 406, 408, 410 may be deployed. Virtual image 1, 406, may for example have a host name A.X.Y.Z running a database application and an LDAP directory. Virtual image 2, 408, may have a host name B.X.Y.Z running as application, a web host name the name C.X.Y.Z running a web application service node agent and a first web application. Another virtual image (not shown) may have the host name C.X.Y.Z running again a web application service node agent together with a second web application.).

Regarding claim 5, Ciano teaches wherein the master image includes content of the plurality of subimages (¶ [0050] FIG. 4 shows a block diagram of how a virtual image template may be instantiated in a plurality of virtual sub-images; wherein the virtual image template corresponds to the master image).

Regarding claim 8, Ciano teaches wherein the determining of the first host is performed by the orchestration engine using a placement algorithm that is based on at least one of the group consisting of: a number of available central processing units, an amount of available memory, an amount of volume connectivity of one of the plurality of hosts, and an amount of volume connectivity of one of the plurality of monitors (¶ [0026]: an instance may be deployed in a topology supporting a high-availability configuration in contrast to normal availability requirements).

Regarding claim 9, Ciano teaches further comprising: 
determining a second host on which to deploy the workload using the master image (¶ [0060]: In FIG. 4 shows a block diagram of how a virtual image template may be instantiated in a plurality of virtual sub-images… As a result, starting from one virtual image template, .

 In addition, Burckart teaches determining a second monitor of the second host to manage the workload (Col. 3, lines 60-65: hypervisor selection logic 130 using introspection 140 can analyze the annotations 150 of the archive 190 to identify the different application components of the application 170 and also the container version of the container 160. Thereafter, the hypervisor selection logic 130 can select one of the hypervisors 180 in the distributed computing system 120); 
determining a second monitor type of the second monitor (Col. 3, lines 64-67: Thereafter, the hypervisor selection logic 130 can select one of the hypervisors 180 in the distributed computing system 120 already hosting a similar profile of applications and supporting the container version of the container 160); and 
determining, by the orchestration engine and based on the second monitor type, a second subimage of the plurality of subimages that supports the second monitor because the first subimage is incompatible with the second monitor type (Col. 4, lines 29-36: The program code of the hypervisor selection module 300 further can be enabled to match the characteristics of the underlying application to characteristics of an application already deployed in a VM image 150 in a particular hypervisor 240. As such, the particular hypervisor 240 can be selected by the hypervisor solution module 300 to receive deployment of the VM image 250 of the application archive by the cloud broker 260. In this way, efficiencies of deployment can be gained by deploying like applications in VM images 250 to the same hypervisor 240 in the cloud computing cluster 280.).

Claim 10 is a media/product type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as claim above.

Claim 11 is a media/product type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale as claim above.

Claim 12 is a media/product type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale as claim above.

Claim 13 is a media/product type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as claim above.

Claim 14 is a media/product type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as claim above.

Claim 16 is a media/product type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as claim above.

Claim 17 is a media/product type claim having similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale as claim above.

Claim 18 is a media/product type claim having similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale as claim above.

Regarding claim 19, Ciano teaches a heterogeneous computing environment comprising: 
an orchestration engine (Fig. 4, 404 enhanced launch-pad); 
a first host of a first type that is associated with the orchestration engine, a second host of a second type that is associated with the orchestration engine, wherein the second type is different from the first type (¶ [0060] In FIG. 4 shows a block diagram of how a virtual image template may be instantiated in a plurality of virtual sub-images… At deployment time, an enhanced launch-pad 404 may be used to perform the process "virtual image template deployment" as described in the context of FIG. 3. As a result, starting from one virtual image template, different virtual images 406, 408, 410 may be deployed. Virtual image 1, 406, may for example have a host name A.X.Y.Z running a database application (i.e., first type) and an LDAP directory. Virtual image 2, 408, may have a host name B.X.Y.Z running as application, a web application server, and an http-server (i.e., second type). A third virtual image, virtual image 3, 410, may have as host name the name C.X.Y.Z running a web application service node agent and a first web application. Another virtual image (not shown) may have the host name C.X.Y.Z running again a web application service node agent together with a second web application.); 
a first monitor of a third type that is associated with the first host, a second monitor of a fourth type that is associated with one of the first host and the second host, wherein the fourth type is different from the third type (¶ [0006]: a virtual server image to be deployable on different types of hypervisors); and 
a master image associated with the orchestration engine for deploying a workload onto the first monitor or the second monitor (¶ [0035] the generating of the virtual image and the set of configuration parameters may be based on using a virtual image template developer. Such virtual image template developer may be a graphical development tool to be used by a programmer or administrator when defining a virtual image template (i.e., master image), its further software components, and its points of variability. The components may comprise an operating system and one or more software applications running on top of the operating system; Fig. 4, ¶ [0050]: a virtual image template may be instantiated in a plurality of virtual sub-images).
In addition, Schmitt teaches wherein the first type, the second type, the third type, and the fourth type are each different virtualization software types ((0126]:. The kernel or a plurality of kernels may include an initrd or a plurality of kernels configured for different hardware types and resource types; [0098], [0124], [0168]).
In addition, Burckart teaches a hypervisor selection for hosting a virtual machine image. Burckart also teaches wherein a first subimage is associated with the master image and is compatible with the third type but not the fourth type, and wherein a second subimage is associated with the master image and is compatible with the fourth type of the second monitor but not the third type of the first monitor (Col. 2, lines 35-65: As such, determining characteristics of the application includes introspecting the archive of the application to retrieve meta-data indicating at least one of a manifest of applications in the archive, a set of artifacts to be generated by script within the applications, and a container version used to create the applications. In another aspect of the embodiment, identifying a hypervisor hosting a different VM image with an application having in common at least a portion of the determined 

Regarding claim 21, Ciano teaches wherein cloning the associated resources to the first host to initiate the workload thereon is based on directions of the first subimage (¶ [0027]: the virtual image may be a single image with a capacity to be cloned logically by a setup launch-pad that may connect cloned instances to a hyper. In each of the cloned instances, different activated or deactivated--i.e., de-installed--run-time components may be present. They all may have been included in the original virtual image template; ¶ [0031]: the generating of the virtual image may comprise to include activation logic into the virtual image, in particular at generation time of the virtual image. Such activation logic may be used at a later stage, e.g., at .

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ciano, Schmitt, and Burckart, as applied to claim 1, in further view of Alpern et al. (US PGPUB US 2009/0222468 A1).

Regarding claim 6, Ciano, Schmitt, and Burckart does not expressly teach wherein the master image includes a separate address addresses for each of the plurality of subimages, and each separate subimage is compatible with a configuration
	
However, Alpern teaches wherein the master image includes a separate address addresses for each of the plurality of subimages, and each separate subimage is compatible with a configuration (¶ [0051]: because the software could be installed and validated on one "master" image, which could then be cloned to run on many virtual machines. However, sprawl says that the enterprise needs many heterogeneous images. Even in the simplest environment, each instance of the master needs a unique host name and IP address. Therefore, either the new software must be deployed to many images, or the master image must be customized to produce many instances, each with a slightly different configuration.).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alpern with the teachings of Ciano, Schmitt, and Burckart to divide a main image into sub-images and store addresses associated 

Claim 15 is a media/product type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as claim above.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stupachenko et al. (US 10,740,217 B1) Non-native system-level debugging using symbolic information
-Background
-Col. 3, lines 22-36: In some embodiments, a virtual machine may be instantiated on the host system running a host operating system and the virtual machine may be prepared to run a guest operating system that has a different kernel type than the host operating system.
Stoler et al. (US 2020/0334371 A1) SECURE AND TEMPORARY ACCESS TO SENSITIVE ASSETS BY VIRTUAL EXECUTION INSTANCES
[0096] FIG. 2 is a block diagram showing an exemplary architecture 200 of virtual machines and container instances. As illustrated in FIG. 2, a virtual machine may be built or 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195